therefore, we conclude that he fails to demonstrate that the district court

                      abused its discretion at sentencing. Accordingly, we

                                  ORDER the judgment of conviction AFFIRMED. 1




                                                         Hardesty




                      cc: Hon. Stefany Miley, District Judge
                           Mayfield, Turco & Gruber
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




                            'Although we filed Castro's fast track statement, it fails to comply
                      with the Nevada Rules of Appellate Procedure. The brief does not contain
                      margins in compliance with NRAP 3C(h)(1) and NRAP 32(a)(4). Counsel
                      for Castro is cautioned that the failure to comply with the briefing
                      requirements in the future may result in the imposition of sanctions. See
                      NRAP 3C(n).

                          We deny Castro's request for full briefing and oral argument.       See
                      NRAP 3C(k)(1).



r   SUPREME COURT
            OF
         NEVADA
                                                           2
    (0) 1947A     •